Citation Nr: 0507803	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Montgomery, Alabama, Regional Office (the RO) of the 
Department of Veterans Affairs (VA).  The veteran indicated 
disagreement with that decision and, following issuance of a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in February 2003.  

In June 2003, the veteran and his wife presented testimony at 
a personal hearing held at the RO before the Board.  The 
transcript of that hearing has been associated with the 
veteran's claims file.  In December 2003, the Board remanded 
this case in order to obtain additional medical evidence.


FINDING OF FACT

Asbestosis is not shown by current medical evidence.


CONCLUSION OF LAW

Asbestosis was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did inform the veteran 
of the information and evidence needed to substantiate his 
claim in two letters sent to him October 2001, prior to the 
initial decision on the claim in March 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the October 2001 
letters about the information and evidence that is necessary 
to substantiate the claim for service connection for 
asbestosis.  In the first letter, the RO asked the veteran to 
provide specific information about his exposure to asbestos 
during his occupations after his discharge from active duty 
and information about whether he smoked now or had ever 
smoked.  In the other letter, the RO informed the veteran 
that it needed medical evidence of a current diagnosis of the 
disability he was claiming service connection for, preferably 
a doctor's statement, showing a reasonable possibility that 
the disability that the disability was causes by injury or 
disease which began or was made worse in service.  The RO 
also requested evidence of consistent treatment for the 
disability for which service connection was being claimed and 
provided the veteran with a release of information form which 
he could fill out to authorize the RO to obtain any private 
records on his behalf.  The RO also asked the veteran to let 
the RO know if he had received any treatment at a VA medical 
facility, and it notified him that, if so, the RO would 
obtain those records for him.  The RO informed the veteran 
that it had requested his service medical records from the 
service department.  

In addition, to providing the veteran with this letter prior 
to the initial adjudication of his claim, the RO continued to 
keep the veteran informed of the information and evidence 
that was needed to substantiate his claim during the appeal 
period both before and after the Board remanded his claim in 
December 2003.  Concerning this, the RO sent the veteran 
additional VCAA notice letters in March 2003 and March 2004.  
In March 2003, before the hearing was held before the Board 
in June 2003, the RO gave the veteran another opportunity to 
provide any additional evidence to support his claim.  It 
reiterated what the evidence must show to establish the 
benefit the veteran was seeking, namely, service connection.  
The RO again informed the veteran what information or 
evidence it needed from him.

By means of the Board's December 2003 remand order, the 
veteran was notified that the Board sought certain private 
medical records, and on remand those records were obtained.  
In March 2004, the Appeals Management Center (AMC) wrote the 
veteran and informed his again of general types of evidence 
that he could submit to support his claim and requested that 
he submit specific evidence for which the Board had remanded 
his claim.  The veteran complied with this request and 
submitted the evidence requested.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has also informed the veteran in the 
rating decision and statement of the case of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  Private medical records are also in the 
claims file.  Two VA examinations have been conducted with 
regard to the claim.  The veteran was afforded a hearing 
before the Board in June 2003, and a transcript of his 
testimony from that hearing is in the file and has been 
reviewed.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, No. 01-2105 (U.S. Vet. 
App. Dec. 23, 2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a) (2004); 
see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes was not arbitrary).  
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists). 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

The veteran is seeking service connection for asbestosis.  He 
specifically contends that he currently has this disability, 
and that it is the product of in-service exposure to asbestos 
that occurred while repairing motor vehicles.  Service 
personnel records indicate that he was an auto mechanic 
helper from May 1963 to December 1963 and a wheeled vehicle 
mechanic from January 1964 to January 1965.

In a report of a VA examination conducted in July 2004 based 
on a review of the claims file, the examiner noted that the 
veteran exhibited symptoms suggestive of dyspnea, with 
pulmonary function testing conducted in February 2002 
demonstrating small airway obstruction likely as a result of 
smoking.  The examiner specifically noted that test results 
indicated that it was unlikely that asbestos exposure was the 
cause of his symptoms.  In particular, the examiner found 
that radiographic studies of the veteran's chest, conducted 
in July 2004, did not show any significant abnormality and 
was not indicative of asbestosis.  Likewise, noted the 
examiner, pulmonary function testing undertaken in July 2004 
showed mild airway obstruction with no restriction which too 
was not indicative of asbestosis.  

The report of a private examination, also dated in July 2004, 
indicates an impression that the veteran had evidence of 
asbestos exposure with pleural plaques on chest X-ray; 
however, there was no evidence of asbestosis, in that he did 
not have interstitial fibrosis on chest X-ray and did not 
have crackles on lung examination.  The examiner noted that 
the veteran did exhibit a mild restrictive defect on his 
pulmonary function testing that would not necessarily be due 
to asbestosis.  The examiner specifically indicated in his 
report:  "I have reassured [the veteran] that he does not 
have evidence of significant lung disease from asbestosis at 
this time and is unlikely to develop this in the future."  

The findings rendered in July 2004 contradict those furnished 
by a private physician in January 2003, to the effect that a 
chest X-ray conducted in November 2000 had been interpreted 
as indicating the presence of pleural plaques, which met the 
criteria for asbestos related pleural disease.  A private 
physician in February 2002 also indicated that the veteran 
had asbestosis on examination, and the presence of this 
disability was probably due in part to his exposure to 
"asbestosis (sic)" while in service.  

One question before the Board, accordingly, is whether the 
veteran does, or does not, have asbestosis.  The Board must 
conclude that he does not.  The report of the July 2004 VA 
examination, which was specifically undertaken to address 
this matter, found that asbestosis was not shown.  The Board 
finds equally significant the report of the private 
examination, also conducted in July 2004, that likewise shows 
that asbestosis was not found; this report specifically 
rejects the notion, put forth in the January 2003 private 
physician's statement, that the mere presence of pleural 
plaques on X-ray leads to the conclusion that asbestos-
related disease is manifested.  

The Board recognizes that a private physician, in February 
2002, also indicated that the veteran had asbestosis on 
examination, which was attributed to exposure to 
"asbestosis" during service.  This statement does not 
provide the clinical basis for the conclusion that the 
veteran has asbestosis, and, with regard to the etiology of 
that asbestosis, appears to rely on history furnished by the 
veteran which is of no probative value.  See, e.g., Godfrey 
v. Brown, 8 Vet. App. 113 (1995) (Board is not required to 
accept doctors' opinions that are based upon veteran's 
recitation of medical history).  

Even if the Board was, however, to accept this statement on 
its face value, other medical evidence of more probative 
value clearly establishes that a pulmonary disability 
characterized as asbestosis is not currently manifested.  The 
reports of the examinations conducted in July 2004, discussed 
above, are not only more comprehensive than the February 2002 
statement, but are also more contemporaneous; that is, in 
response to conflicting evidence, to include the February 
2002 and January 2003 statements, as to whether asbestosis 
was or was not present, examining physicians in July 2004 
clearly found that it was not.  The Board must therefore 
conclude that asbestosis is not shown by competent - and 
current - clinical evidence.

Merely claiming to have a disability is not, of course, the 
same as actually having that disability, and in the absence 
of evidence demonstrating that the disability is, in fact, 
manifested, the Board must conclude that Hickson element (1) 
is not satisfied.  With respect to Hickson element (1), the 
Board notes that in order to be considered for service 
connection, a claimant must first have a disability.  Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  In the absence of a current 
disability, the veteran's claim of entitlement to service 
connection for that disability, in this instance asbestosis, 
must be denied.

To the extent that the veteran is asserting that he in fact 
does have asbestosis, laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Since 
all three elements enumerated in Hickson must be shown for 
service connection to be found, further analysis as to 
whether asbestosis was manifested during service (Hickson 
element (2)), and whether there is a medical nexus between 
the disability shown in service and the current disability 
(Hickson element (3)), need not be made.  

The Board, in view of the foregoing, concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for asbestosis.  That 
claim, accordingly, must be denied.




ORDER

Service connection for asbestosis is denied



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


